DETAILED ACTION
Applicant’s amendment of August 1, 2022 overcomes the following:
Rejection of claim 23 under 35 U.S.C. 112(b), pre-AIA  35 U.S.C. 112, second paragraph
Applicant has amended claims 1, 19-20, and 23. Claims 1-20, 22-23, and 25 are pending.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 19-20 have been considered but are moot in view of the new ground(s) of rejection. The amended claims resulted in changes to the scope and contents; therefore, the grounds of rejection are modified accordingly, as indicated below. 
Regarding claim 6, Applicant asserts that “… the feature of the commonly obtained theme being “a predetermined appearance...commonly exhibited by a subject appearing commonly in the first image and the second image” is clarified in claim 6, which recites that “the selection standard creation device creates the standard such that an image showing a change in common subject between a subject included in the first image and a subject included in the second image is selected.”… Applicant notes that the feature of the commonly obtained theme being “a predetermined state of change commonly exhibited by a subject appearing commonly in the first image and the second image” is supported by at least para. [0101] of the specification, which provides that “an image having common characteristics such as showing growth of a child can be more accurately set as the recommended image.” In this regard, the “showing growth of a child” can corresponds to “a predetermined state of change.” For example, if the common subject appearing in the first and second images is a “child” and the common theme of the predetermined appearance is “an image of a child and his father together” (e.g., paragraph [0095]), the user can be informed that the image of a child and his father together is a recommended image. Also, for example, if the common subject appearing in the first image and the second image is a “child” and the common theme of the predetermined changes is an “image showing growth of the child” (e.g., paragraph [0101]), and “an image of a child turning over” is selected as the first image, and “an image of a child crawling” is selected as the second image, “an image of a child standing by holding on to things” (e.g., paragraph [0100]) can be used as a recommended image to inform the user that the child is growing, which is a predetermined change…” (Remarks, Pg. 7-8).
Applicant’s arguments above with respect to “an image having common characteristics such as showing growth of a child can be more accurately set as the recommended image”, “showing growth of a child” can corresponds to “a predetermined state of change”, “if the common subject appearing in the first and second images is a “child” and the common theme of the predetermined appearance is “an image of a child and his father together”, “the user can be informed that the image of a child and his father together is a recommended image”, “if the common subject appearing in the first image and the second image is a “child” and the common theme of the predetermined changes is an “image showing growth of the child”…, and “an image of a child turning over” is selected as the first image, and “an image of a child crawling” is selected as the second image”, “an image of a child standing by holding on to things”… can be used as a recommended image to inform the user that the child is growing, which is a predetermined change” are understood, but they are not relevant to the claims since these features are not being recited in the claims. 
Regarding claim 1, and similar independent claims, Applicant asserts that in “… the claimed invention, the user does not select the theme, but creates the standard for selecting the image and selects an image based on the standard… Also, in the claimed invention, the standard for selecting the image is neither selected by the user nor predetermined…” (Remarks, Pg. 8-10).
Applicant’s arguments above with respect to “the user does not select the theme, but creates the standard for selecting the image and selects an image based on the standard” and “the standard for selecting the image is neither selected by the user nor predetermined” are understood, but they are not relevant to the claims since these features are not being recited in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, 22-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over NOVIKOFF et al. (US PG Pub. No. 2018/0068019 A1), hereafter referred to as NOVIKOFF, in view of Yang et al. (US PG Pub. No. 2016/0004695 A1), hereafter referred to as Yang.

Regarding claim 1, NOVIKOFF discloses an image processing apparatus (Fig. 1-2) comprising:
an image group input device for inputting a target image group for selecting one or a plurality of images (Par. [0007]: plurality of images are a subset of multiple images stored on the image database… where the one or more selection options include one or more images of the multiple images stored on the image database; Par. [0020-24]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes… a confidence score can be determined based on the images and the theme definition and indicates a strength of match between the plurality of images and the image criteria… selection options can include one or more candidate images of the multiple images stored on the image database. A selection of a candidate image by user input specifies image criteria as indicated by the selected image, e.g., specifies a type of image content for the video that is the same as image content of the selected image, a subject of the video that is the same as the subject of the selected image, etc. Images are selected for the generated video that satisfy the user-specified image criteria; Par. [0058-70]: image database 240 stores images, e.g., associated with one or more users of system 200… image database 240 may store any type of image, such as a static image (e.g., a photograph, a drawing, etc.), an image that includes motion (e.g., a cinemagraph, a live photo, a video segment, clip, or snippet, etc.), etc… image database 240 may include additional information about one or more stored images. For example, image database 240 may store one or more descriptors, e.g., tags or labels, associated with images… tags may include metadata about the associated image, such as a date/time of capture, a location of capture, a type of camera (e.g., a smartphone camera, a life-logging camera, an activity camera, etc.) that captured the image, etc… Tags may include descriptors related to image content of the image, e.g., identifying or describing image features such as objects, persons, places, or other features depicted in the image, and/or ratings and comments for such image features. In some implementation, if the user consents to such analysis, tags may be automatically determined based on analysis of the image and/or image metadata… images that meet image criteria 214 from the theme definition are obtained from an image database (e.g., a collection or other store of images). For example, images may be retrieved e.g., by querying stored images in image database 240 for images that meet image criteria, e.g., image criteria 214… obtaining images can include querying image database 240 for metadata and/or tags associated with stored images to identify one or more images that match image criteria 214. Obtained images can be associated with the user, e.g., uploaded by, captured by, received by, viewed by, stored by, or otherwise associated with the user… obtained images can be associated with other accessible sources or databases (e.g., publicly-accessible images, etc.); an image group input device for inputting a target image group for selecting one or a plurality of images (e.g. system obtains (inputs, receives, etc.) images, including a set (group, collection, etc.) of candidate (target, subject, etc.) images that can be selected (i.e. inputting a target image group for selecting), in which selection options include one or more candidate images of the multiple images (i.e. for selecting one or a plurality of images), as indicated above), for example); and
a processor (Par. [0034-36]: server system 102 and/or one or more client devices 120-126 can provide a display application and/or an editing application. The display application may allow a device to display image content such as theme-based videos as described herein… FIG. 2 illustrates a block diagram of an example of a system 200 that generates theme-based videos which may be used for one or more implementations described herein. The example system can be implemented on a single computing device, e.g., server device 104, or any of client devices 120-126, or on a plurality of computing devices coupled to each other over a network, e.g., network 130; Par. [0210-211]: any suitable component or combination of components of server system 102 or similar system, or any suitable processor or processors associated with such a system, may perform the blocks and operations described… Methods described herein can be implemented by computer program instructions or code, which can be executed on a computer. For example, the code can be implemented by one or more digital processors (e.g., microprocessors or other processing circuitry) and can be stored on a computer program product including a non-transitory computer readable medium (e.g., storage medium); and a processor (e.g. steps further recited are implemented by computer program instructions or code, executed on a computer, including code implemented by one or more digital processors (microprocessors or other processing circuitry) and stored on a non-transitory computer readable medium, including any suitable component or combination of components implemented on a single computing device (server device), or any of client devices, or on a plurality of computing devices coupled to each other over a network, capable of performing the described functionality further recited, for example), wherein the processor causes a first notification device to perform notification of first information related to an image recommended as the image to be selected from the target image group input from the image group input device based on a standard for selecting the image and created by a selection standard creation device from one or a plurality of first images selected from a first image group and one or a plurality of second images selected from a second image group (Par. [0007]: the plurality of images are a subset of multiple images stored on the image database, and the method further comprises causing display of one or more selection options by a user device, where the one or more selection options include one or more images of the multiple images stored on the image database; receiving a selection of at least one image of the one or more images; and determining one or more of the image criteria based on the at least one selected image. For example, the one or more images can be determined from the multiple images based on at least one of the image criteria; Par. [0020-27]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… implementations can obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes. A particular theme is selected from the multiple themes for the video, and a video is generated based on the selected theme, where the video includes images from the subset for the selected theme. For example, the particular theme can be selected based on a ranking of the themes, where the ranking can be based on engagement metrics for the themes, diversity metrics for the themes, and/or a user profile for a user… One or more features described herein allow videos to be generated from user images and other content items based on particular themes that can be defined, selected, and utilized in a variety of ways. For example, diversity metrics, user engagement metrics, and other selection metrics can be used in the selection of themes. By using the different metrics individually or in combination as described herein, different themes can be utilized to generate theme-based videos… Use of video generation parameters and historical data can allow the system to suggest particular themes and/or generate videos at times and under conditions when particular themes may be suitable or particularly likely to provide a video that a user may enjoy… Various customizations to a theme and generated video can automatically be made for a particular user… automatic selection of images from a user's large collection of images based on a theme and image criteria for a video can save significant amount of time and system resources that would otherwise be needed to search for, select, organize, and edit the images to manually create a video; Par. [0040-46]: Image criteria 214 (e.g., image selection criteria) may be usable… to select one or more images or videos, e.g., from image database 240, for inclusion in a theme-based video that is generated based on a theme definition 211. For example, one or more image criteria 214 can be associated with each theme definition 211 and can be used to select images for the associated theme definition 211. Image criteria 214 may include criteria based on image content (e.g., one or more image features depicted in images), criteria based on image metadata (e.g., data associated with an image including time of image capture, geographic location of image capture, etc.), criteria based on other data associated with an image (e.g., user data associated with a user who is associated with an image), etc. For example, image criteria based on image content for a theme can specify that images for a video based on the theme include at least one human face; an animal such as a pet; one or more natural landscape features such as snow, mountain, river, jungle, beach, sky, sunset, etc.; an object such as a vehicle, a ball, a surfboard, etc.; and so on… image criteria can include criteria based on image content, image metadata, and a combination of image content and metadata. In some examples, image criteria may be specified for individual images. In some examples, image criteria may be specified for a group of images. In still some examples, image criteria may be specified both for individual images and for a group of images. For example, criteria for a group of images may specify that each image in the group include different image content, e.g., different people, to provide content diversity in the group of images selected for the theme. In another example, criteria for a group of images may specify that images in the group have been captured at different locations (e.g., outside of a threshold distance from each other's locations), to provide geographic diversity. In another example, criteria for a group of images may specify that images in the group have been captured within a particular distance of at least one other image in the group, and/or that images have been captured within a particular distance (e.g., radius distance) of a particular location such as the home, work, other commonly-visited location of the user… image criteria may be specified in different ways, e.g., binary criteria that are either met or not met by an image, probabilistic criteria, etc. In different implementations, weights may be assigned to different criteria and an image may be deemed to meet the criteria based on a combined weight of the criteria that are met. Selection of an image for a theme-based video may be based on whether the image meets the criteria, whether the image meets a weight threshold, etc.; Par. [0093-94]: a user can be associated with the plurality of images if the images are shared with the user, e.g., as part of a photo library, in a shared image stream, via a messaging application such as a chat application, via email, etc. In another example, when the user consents to such use of user data, a user may be associated with the plurality of images based on determination that the user is depicted in at least a subset of the plurality of images, e.g., based on image metadata, based on image content, etc.… the theme-based video can be provided to a user via a notification in various ways. For example, a notification of the theme-based video may be provided by a software application that handles photo management for the user, e.g., as a displayed notification on a display screen of a device used by the associated user, as an audio and/or haptic feedback notification output from the device, etc. In another example, the notification may be provided as an operating system alert. In another example, the notification may be provided through a messaging application, via email, as a social network notification, etc. In some implementations, when a user selects a displayed indicator of the notification, e.g., a button or link displayed on a display screen, the theme-based video may be output to the user (e.g., images displayed on a display screen and audio output by device speakers) as a streaming video, a downloadable video, etc.; Par. [0139-158]: the system can generate such image criteria as suggestions that are displayed on a user device to the user, who may confirm or select particular image criteria from the suggested image criteria to use for generating the video… a plurality of images are obtained, e.g., from image database 240. For example, the images may be accessed, e.g., retrieved or received, and examined by the system. For example, a plurality of images associated with a user for whom the theme-based video is to be generated may be obtained. In some examples, recent images for the user (e.g., captured by the user within a particular time period such as the last week or month, shared with the user within the time period, the most recent hundred images captured, etc.) may be obtained. In some examples, a larger number of images, e.g., all images, from the user's library, may be obtained… images may be obtained from image database 240 based on one or more image criteria associated with the obtained theme, e.g., one or more of image criteria 214. For example, image criteria 214 that are associated with the obtained theme 510, e.g., and are stored in the themes database 210, can be used to obtain images. In an example, for a theme that is a longitudinal retrospective, image criteria may specify timestamp-based criteria. In some examples, the criteria can include that images be associated with timestamps where the time difference between a first timestamp associated with a first image (e.g., an image associated with an earliest timestamp), and a second timestamp associated with a second image (e.g., an image associated with a latest or most recent timestamp) meet a threshold time difference, e.g., at least 10 years. In another example, the first and second timestamps can be positioned at other places within the range of timestamps for the plurality of images. In some cases, such criteria may cause most or all of the images associated with the user in image database 240 to be obtained… an application or other software running on a user device can examine or scan a set of available images to determine a set of candidate images that are presented to the user in the user interface as candidate criteria that can be selected to specify image criteria… For example, the set of candidate images can be displayed in a candidate list in the user interface… the examined set of available images can be the plurality of images retrieved in block 512… the examined set of available images can be a first subset of the plurality of images retrieved in block 512, where the first subset is determined based on the obtained theme and/or by any obtained image criteria 214 that has been previously associated with the obtained theme… For example, one or more of the image criteria 214 can indicate that particular types of image content and/or other image characteristics are associated with the obtained theme, and the set of candidate images can satisfy those image criteria 214… A set of candidate images based on such image criteria can be selected and displayed in the user interface in block 516, allowing the user to select from these candidate images… the system may detect multiple images of the set of images that depict faces of the same person… and can select to display a single candidate image of those multiple images in the user interface, e.g., as a representative image for that person. Thus, a single image of each different detected person can be presented as a candidate image in the user interface… types of image content features can be detected in the set of images and the images that depict those types of content features can be displayed as candidate images… a single candidate image can be displayed in the user interface for each image feature or type of image feature detected in the images… a particular theme (such as the obtained theme of block 510) and its associated subset of images are used to generate a theme-based video. For example, the theme-based video may be generated using the method described above with reference to FIG. 3. In some implementations, e.g., if multiple themes have been obtained and subsets of images determined, a confidence score may be calculated for each obtained theme based on the subset of images and the theme definition, and the particular theme used for the generated video may be selected based on a confidence score… multiple themes can be selected in block 510 and a theme-based video can be generated in block 522 based on a combination of subsets of images associated with each of the multiple themes; Par. [0163-176]: In any of the implementations described herein (e.g., methods of FIGS. 3, 4, and/or 5), images associated with multiple users (e.g., uploaded by the users to a server) can be stored in shared albums or other shared collections. Multiple users and devices share these images and each have access to the images shared in these collections, e.g., over the network. In some implementations using such shared albums, the system can examine the shared images stored in such shared albums as the available total set of images to be used for generating the video. The generated video can be provided for all (or a subset) of the users of the shared album, for example. In some implementations in which themes or image criteria are generated and/or displayed for selection by the system based on available images, the system can determine shared themes and/or shared image criteria based on shared collections of images… the system can determine which image characteristics (e.g., image content features if user consent has been obtained, time ranges of image capture, etc.) are common in images contributed from different users to a shared album, and use the set of shared images that depict these common features as the set of available images from which the video is generated… a displayed presentation, a left page, window, or view of the presentation can display a first image of a subject (e.g., a person), and a right page or view of the presentation can display a second image of that same subject, depicting different visual conditions. For example, images of a particular person at different ages, at different locations, or in different moods… In some implementations, one or more of the theme items 604 can be determined based on theme selection criteria being satisfied, e.g., a theme date of a theme being satisfied, a theme location being satisfied, or other criteria as described herein… In other implementations, a theme may be automatically selected by the system, without user intervention, based on one or more theme selection criteria or other factors as described above; wherein the processor causes a first notification device to perform notification of first information related to an image recommended as the image to be selected from the target image group input from the image group input device based on a standard for selecting the image and created by a selection standard creation device from one or a plurality of first images selected from a first image group and one or a plurality of second images selected from a second image group (e.g. system examines or scans sets (groups, collections, databases, etc.) of available images from collections of images (i.e. a plurality of first, second, third… Nth images from a first, second, third… Nth image group) to determine set (group, subset, etc.) of candidate (target, subject, etc.) images (i.e. the target image group) that are presented (recommended, suggested, etc.) via system notification (i.e. a first, second, third… Nth notification device to perform notification), including a system which generates image criteria (i.e. a standard) as suggestions (i.e. recommendations), which are displayed on a user device to a user (i.e. processor causes notification device to perform notification of first, second, third… Nth information), including detecting multiple images of the set of images that depict faces of a same person and selecting (i.e. based on the selection standard) to display a single candidate image of those multiple images in the user interface as a representative image for that person, which allows the user to select candidate images (i.e. notification of first information related to an image recommended as the image to be selected from the target image group input from the image group input device based on a standard for selecting the image and created by a selection standard creation device from one or a plurality of first images selected from a first image group and one or a plurality of second images selected from a second image group), including a single image of each different detected person within the images that can be presented as a candidate image in the user interface (i.e. an image recommended as the image to be selected from the target image group), in which themes or image criteria (i.e. the selection standard) are generated and/or displayed for selection by the system based on available images, as indicated above), for example),
the selection standard creation device creates the standard and selects an image based on the standard, the image having a commonly obtained theme from the plurality of first images and the plurality of second images (Par. [0007]: the plurality of images are a subset of multiple images stored on the image database, and the method further comprises causing display of one or more selection options by a user device, where the one or more selection options include one or more images of the multiple images stored on the image database; receiving a selection of at least one image of the one or more images; and determining one or more of the image criteria based on the at least one selected image. For example, the one or more images can be determined from the multiple images based on at least one of the image criteria; Par. [0020-27]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… implementations can obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes. A particular theme is selected from the multiple themes for the video, and a video is generated based on the selected theme, where the video includes images from the subset for the selected theme. For example, the particular theme can be selected based on a ranking of the themes, where the ranking can be based on engagement metrics for the themes, diversity metrics for the themes, and/or a user profile for a user… One or more features described herein allow videos to be generated from user images and other content items based on particular themes that can be defined, selected, and utilized in a variety of ways. For example, diversity metrics, user engagement metrics, and other selection metrics can be used in the selection of themes. By using the different metrics individually or in combination as described herein, different themes can be utilized to generate theme-based videos… Use of video generation parameters and historical data can allow the system to suggest particular themes and/or generate videos at times and under conditions when particular themes may be suitable or particularly likely to provide a video that a user may enjoy… Various customizations to a theme and generated video can automatically be made for a particular user… automatic selection of images from a user's large collection of images based on a theme and image criteria for a video can save significant amount of time and system resources that would otherwise be needed to search for, select, organize, and edit the images to manually create a video; Par. [0040-46]: Image criteria 214 (e.g., image selection criteria) may be usable… to select one or more images or videos, e.g., from image database 240, for inclusion in a theme-based video that is generated based on a theme definition 211. For example, one or more image criteria 214 can be associated with each theme definition 211 and can be used to select images for the associated theme definition 211. Image criteria 214 may include criteria based on image content (e.g., one or more image features depicted in images), criteria based on image metadata (e.g., data associated with an image including time of image capture, geographic location of image capture, etc.), criteria based on other data associated with an image (e.g., user data associated with a user who is associated with an image), etc. For example, image criteria based on image content for a theme can specify that images for a video based on the theme include at least one human face; an animal such as a pet; one or more natural landscape features such as snow, mountain, river, jungle, beach, sky, sunset, etc.; an object such as a vehicle, a ball, a surfboard, etc.; and so on… image criteria can include criteria based on image content, image metadata, and a combination of image content and metadata. In some examples, image criteria may be specified for individual images. In some examples, image criteria may be specified for a group of images. In still some examples, image criteria may be specified both for individual images and for a group of images. For example, criteria for a group of images may specify that each image in the group include different image content, e.g., different people, to provide content diversity in the group of images selected for the theme. In another example, criteria for a group of images may specify that images in the group have been captured at different locations (e.g., outside of a threshold distance from each other's locations), to provide geographic diversity. In another example, criteria for a group of images may specify that images in the group have been captured within a particular distance of at least one other image in the group, and/or that images have been captured within a particular distance (e.g., radius distance) of a particular location such as the home, work, other commonly-visited location of the user… image criteria may be specified in different ways, e.g., binary criteria that are either met or not met by an image, probabilistic criteria, etc. In different implementations, weights may be assigned to different criteria and an image may be deemed to meet the criteria based on a combined weight of the criteria that are met. Selection of an image for a theme-based video may be based on whether the image meets the criteria, whether the image meets a weight threshold, etc.; Par. [0093-94]: a user can be associated with the plurality of images if the images are shared with the user, e.g., as part of a photo library, in a shared image stream, via a messaging application such as a chat application, via email, etc. In another example, when the user consents to such use of user data, a user may be associated with the plurality of images based on determination that the user is depicted in at least a subset of the plurality of images, e.g., based on image metadata, based on image content, etc.… the theme-based video can be provided to a user via a notification in various ways. For example, a notification of the theme-based video may be provided by a software application that handles photo management for the user, e.g., as a displayed notification on a display screen of a device used by the associated user, as an audio and/or haptic feedback notification output from the device, etc. In another example, the notification may be provided as an operating system alert. In another example, the notification may be provided through a messaging application, via email, as a social network notification, etc. In some implementations, when a user selects a displayed indicator of the notification, e.g., a button or link displayed on a display screen, the theme-based video may be output to the user (e.g., images displayed on a display screen and audio output by device speakers) as a streaming video, a downloadable video, etc.; Par. [0139-158]: the system can generate such image criteria as suggestions that are displayed on a user device to the user, who may confirm or select particular image criteria from the suggested image criteria to use for generating the video… a plurality of images are obtained, e.g., from image database 240. For example, the images may be accessed, e.g., retrieved or received, and examined by the system. For example, a plurality of images associated with a user for whom the theme-based video is to be generated may be obtained. In some examples, recent images for the user (e.g., captured by the user within a particular time period such as the last week or month, shared with the user within the time period, the most recent hundred images captured, etc.) may be obtained. In some examples, a larger number of images, e.g., all images, from the user's library, may be obtained… images may be obtained from image database 240 based on one or more image criteria associated with the obtained theme, e.g., one or more of image criteria 214. For example, image criteria 214 that are associated with the obtained theme 510, e.g., and are stored in the themes database 210, can be used to obtain images. In an example, for a theme that is a longitudinal retrospective, image criteria may specify timestamp-based criteria. In some examples, the criteria can include that images be associated with timestamps where the time difference between a first timestamp associated with a first image (e.g., an image associated with an earliest timestamp), and a second timestamp associated with a second image (e.g., an image associated with a latest or most recent timestamp) meet a threshold time difference, e.g., at least 10 years. In another example, the first and second timestamps can be positioned at other places within the range of timestamps for the plurality of images. In some cases, such criteria may cause most or all of the images associated with the user in image database 240 to be obtained… an application or other software running on a user device can examine or scan a set of available images to determine a set of candidate images that are presented to the user in the user interface as candidate criteria that can be selected to specify image criteria… For example, the set of candidate images can be displayed in a candidate list in the user interface… the examined set of available images can be the plurality of images retrieved in block 512… the examined set of available images can be a first subset of the plurality of images retrieved in block 512, where the first subset is determined based on the obtained theme and/or by any obtained image criteria 214 that has been previously associated with the obtained theme… For example, one or more of the image criteria 214 can indicate that particular types of image content and/or other image characteristics are associated with the obtained theme, and the set of candidate images can satisfy those image criteria 214… A set of candidate images based on such image criteria can be selected and displayed in the user interface in block 516, allowing the user to select from these candidate images… the system may detect multiple images of the set of images that depict faces of the same person… and can select to display a single candidate image of those multiple images in the user interface, e.g., as a representative image for that person. Thus, a single image of each different detected person can be presented as a candidate image in the user interface… types of image content features can be detected in the set of images and the images that depict those types of content features can be displayed as candidate images… a single candidate image can be displayed in the user interface for each image feature or type of image feature detected in the images… a particular theme (such as the obtained theme of block 510) and its associated subset of images are used to generate a theme-based video. For example, the theme-based video may be generated using the method described above with reference to FIG. 3. In some implementations, e.g., if multiple themes have been obtained and subsets of images determined, a confidence score may be calculated for each obtained theme based on the subset of images and the theme definition, and the particular theme used for the generated video may be selected based on a confidence score… multiple themes can be selected in block 510 and a theme-based video can be generated in block 522 based on a combination of subsets of images associated with each of the multiple themes; Par. [0163-176]: In any of the implementations described herein (e.g., methods of FIGS. 3, 4, and/or 5), images associated with multiple users (e.g., uploaded by the users to a server) can be stored in shared albums or other shared collections. Multiple users and devices share these images and each have access to the images shared in these collections, e.g., over the network. In some implementations using such shared albums, the system can examine the shared images stored in such shared albums as the available total set of images to be used for generating the video. The generated video can be provided for all (or a subset) of the users of the shared album, for example. In some implementations in which themes or image criteria are generated and/or displayed for selection by the system based on available images, the system can determine shared themes and/or shared image criteria based on shared collections of images… the system can determine which image characteristics (e.g., image content features if user consent has been obtained, time ranges of image capture, etc.) are common in images contributed from different users to a shared album, and use the set of shared images that depict these common features as the set of available images from which the video is generated… a displayed presentation, a left page, window, or view of the presentation can display a first image of a subject (e.g., a person), and a right page or view of the presentation can display a second image of that same subject, depicting different visual conditions. For example, images of a particular person at different ages, at different locations, or in different moods… In some implementations, one or more of the theme items 604 can be determined based on theme selection criteria being satisfied, e.g., a theme date of a theme being satisfied, a theme location being satisfied, or other criteria as described herein… In other implementations, a theme may be automatically selected by the system, without user intervention, based on one or more theme selection criteria or other factors as described above; the selection standard creation device creates the standard and selects an image based on the standard, the image having a commonly obtained theme from the plurality of first images and the plurality of second images (e.g. system examines or scans sets (groups, collections, databases, etc.) of available images (i.e. the plurality of first, second, third… Nth images) from collections of images to determine set of candidate (target, subject, etc.) images that are presented (recommended, suggested, etc.), as indicated above, including a system which generates image criteria (i.e. selection standard creation device creates the standard) as suggestions (i.e. recommendations), which are displayed on a user device to a user, in which themes or image criteria (i.e. the selection standard) are generated and/or displayed for selection by the system based on available images, and the system determines shared (i.e. common, same, etc.) themes and/or shared image criteria based on shared collections (i.e. groups) of images, including detecting multiple images of the set of images that depict faces of a same person (i.e. a commonly obtained theme), and selecting to display a single candidate image of those multiple images in the user interface as a representative image for that person (i.e. selects an image based on the standard, the image having a commonly obtained theme from the plurality of first, second, third… Nth images), as indicated above), for example), and
the commonly obtained theme is a predetermined appearance or a predetermined state of change commonly exhibited by a subject appearing commonly in the first image and the second image (Par. [0020-27]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… implementations can obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes. A particular theme is selected from the multiple themes for the video, and a video is generated based on the selected theme, where the video includes images from the subset for the selected theme. For example, the particular theme can be selected based on a ranking of the themes, where the ranking can be based on engagement metrics for the themes, diversity metrics for the themes, and/or a user profile for a user… One or more features described herein allow videos to be generated from user images and other content items based on particular themes that can be defined, selected, and utilized in a variety of ways. For example, diversity metrics, user engagement metrics, and other selection metrics can be used in the selection of themes. By using the different metrics individually or in combination as described herein, different themes can be utilized to generate theme-based videos… Use of video generation parameters and historical data can allow the system to suggest particular themes and/or generate videos at times and under conditions when particular themes may be suitable or particularly likely to provide a video that a user may enjoy… Various customizations to a theme and generated video can automatically be made for a particular user… automatic selection of images from a user's large collection of images based on a theme and image criteria for a video can save significant amount of time and system resources that would otherwise be needed to search for, select, organize, and edit the images to manually create a video; Par. [0040-46]: Image criteria 214 (e.g., image selection criteria) may be usable… to select one or more images or videos, e.g., from image database 240, for inclusion in a theme-based video that is generated based on a theme definition 211. For example, one or more image criteria 214 can be associated with each theme definition 211 and can be used to select images for the associated theme definition 211. Image criteria 214 may include criteria based on image content (e.g., one or more image features depicted in images), criteria based on image metadata (e.g., data associated with an image including time of image capture, geographic location of image capture, etc.), criteria based on other data associated with an image (e.g., user data associated with a user who is associated with an image), etc. For example, image criteria based on image content for a theme can specify that images for a video based on the theme include at least one human face; an animal such as a pet; one or more natural landscape features such as snow, mountain, river, jungle, beach, sky, sunset, etc.; an object such as a vehicle, a ball, a surfboard, etc.; and so on… image criteria can include criteria based on image content, image metadata, and a combination of image content and metadata. In some examples, image criteria may be specified for individual images. In some examples, image criteria may be specified for a group of images. In still some examples, image criteria may be specified both for individual images and for a group of images. For example, criteria for a group of images may specify that each image in the group include different image content, e.g., different people, to provide content diversity in the group of images selected for the theme. In another example, criteria for a group of images may specify that images in the group have been captured at different locations (e.g., outside of a threshold distance from each other's locations), to provide geographic diversity. In another example, criteria for a group of images may specify that images in the group have been captured within a particular distance of at least one other image in the group, and/or that images have been captured within a particular distance (e.g., radius distance) of a particular location such as the home, work, other commonly-visited location of the user… image criteria may be specified in different ways, e.g., binary criteria that are either met or not met by an image, probabilistic criteria, etc. In different implementations, weights may be assigned to different criteria and an image may be deemed to meet the criteria based on a combined weight of the criteria that are met. Selection of an image for a theme-based video may be based on whether the image meets the criteria, whether the image meets a weight threshold, etc.; Par. [0093-94]: a user can be associated with the plurality of images if the images are shared with the user, e.g., as part of a photo library, in a shared image stream, via a messaging application such as a chat application, via email, etc. In another example, when the user consents to such use of user data, a user may be associated with the plurality of images based on determination that the user is depicted in at least a subset of the plurality of images, e.g., based on image metadata, based on image content, etc.… the theme-based video can be provided to a user via a notification in various ways. For example, a notification of the theme-based video may be provided by a software application that handles photo management for the user, e.g., as a displayed notification on a display screen of a device used by the associated user, as an audio and/or haptic feedback notification output from the device, etc. In another example, the notification may be provided as an operating system alert. In another example, the notification may be provided through a messaging application, via email, as a social network notification, etc. In some implementations, when a user selects a displayed indicator of the notification, e.g., a button or link displayed on a display screen, the theme-based video may be output to the user (e.g., images displayed on a display screen and audio output by device speakers) as a streaming video, a downloadable video, etc.; Par. [0139-158]: the system can generate such image criteria as suggestions that are displayed on a user device to the user, who may confirm or select particular image criteria from the suggested image criteria to use for generating the video… a plurality of images are obtained, e.g., from image database 240. For example, the images may be accessed, e.g., retrieved or received, and examined by the system. For example, a plurality of images associated with a user for whom the theme-based video is to be generated may be obtained. In some examples, recent images for the user (e.g., captured by the user within a particular time period such as the last week or month, shared with the user within the time period, the most recent hundred images captured, etc.) may be obtained. In some examples, a larger number of images, e.g., all images, from the user's library, may be obtained… images may be obtained from image database 240 based on one or more image criteria associated with the obtained theme, e.g., one or more of image criteria 214. For example, image criteria 214 that are associated with the obtained theme 510, e.g., and are stored in the themes database 210, can be used to obtain images. In an example, for a theme that is a longitudinal retrospective, image criteria may specify timestamp-based criteria. In some examples, the criteria can include that images be associated with timestamps where the time difference between a first timestamp associated with a first image (e.g., an image associated with an earliest timestamp), and a second timestamp associated with a second image (e.g., an image associated with a latest or most recent timestamp) meet a threshold time difference, e.g., at least 10 years. In another example, the first and second timestamps can be positioned at other places within the range of timestamps for the plurality of images. In some cases, such criteria may cause most or all of the images associated with the user in image database 240 to be obtained… an application or other software running on a user device can examine or scan a set of available images to determine a set of candidate images that are presented to the user in the user interface as candidate criteria that can be selected to specify image criteria… For example, the set of candidate images can be displayed in a candidate list in the user interface… the examined set of available images can be the plurality of images retrieved in block 512… the examined set of available images can be a first subset of the plurality of images retrieved in block 512, where the first subset is determined based on the obtained theme and/or by any obtained image criteria 214 that has been previously associated with the obtained theme… For example, one or more of the image criteria 214 can indicate that particular types of image content and/or other image characteristics are associated with the obtained theme, and the set of candidate images can satisfy those image criteria 214… A set of candidate images based on such image criteria can be selected and displayed in the user interface in block 516, allowing the user to select from these candidate images… the system may detect multiple images of the set of images that depict faces of the same person… and can select to display a single candidate image of those multiple images in the user interface, e.g., as a representative image for that person. Thus, a single image of each different detected person can be presented as a candidate image in the user interface… types of image content features can be detected in the set of images and the images that depict those types of content features can be displayed as candidate images… a single candidate image can be displayed in the user interface for each image feature or type of image feature detected in the images… a particular theme (such as the obtained theme of block 510) and its associated subset of images are used to generate a theme-based video. For example, the theme-based video may be generated using the method described above with reference to FIG. 3. In some implementations, e.g., if multiple themes have been obtained and subsets of images determined, a confidence score may be calculated for each obtained theme based on the subset of images and the theme definition, and the particular theme used for the generated video may be selected based on a confidence score… multiple themes can be selected in block 510 and a theme-based video can be generated in block 522 based on a combination of subsets of images associated with each of the multiple themes; Par. [0163-176]: In any of the implementations described herein (e.g., methods of FIGS. 3, 4, and/or 5), images associated with multiple users (e.g., uploaded by the users to a server) can be stored in shared albums or other shared collections. Multiple users and devices share these images and each have access to the images shared in these collections, e.g., over the network. In some implementations using such shared albums, the system can examine the shared images stored in such shared albums as the available total set of images to be used for generating the video. The generated video can be provided for all (or a subset) of the users of the shared album, for example. In some implementations in which themes or image criteria are generated and/or displayed for selection by the system based on available images, the system can determine shared themes and/or shared image criteria based on shared collections of images… the system can determine which image characteristics (e.g., image content features if user consent has been obtained, time ranges of image capture, etc.) are common in images contributed from different users to a shared album, and use the set of shared images that depict these common features as the set of available images from which the video is generated… a displayed presentation, a left page, window, or view of the presentation can display a first image of a subject (e.g., a person), and a right page or view of the presentation can display a second image of that same subject, depicting different visual conditions. For example, images of a particular person at different ages, at different locations, or in different moods… In some implementations, one or more of the theme items 604 can be determined based on theme selection criteria being satisfied, e.g., a theme date of a theme being satisfied, a theme location being satisfied, or other criteria as described herein… In other implementations, a theme may be automatically selected by the system, without user intervention, based on one or more theme selection criteria or other factors as described above; and the commonly obtained theme is a predetermined appearance or a predetermined state of change commonly exhibited by a subject appearing commonly in the first image and the second image (e.g. system examines or scans sets (groups, collections, databases, etc.) of available images (i.e. the plurality of first, second, third… Nth images) from collections of images to determine set of candidate (target, subject, etc.) images that are presented (recommended, suggested, etc.), as indicated above, and the system determines shared (i.e. common, same, etc.) themes and/or shared image criteria based on shared collections (i.e. groups) of images, including detecting multiple images of the set of images that depict faces of a same person (i.e. the commonly obtained theme is a predetermined appearance of a subject appearing commonly in the first, second, third… Nth images), such as images of that same subject, depicting different visual conditions (i.e. the commonly obtained theme is a predetermined state of change of a subject appearing commonly in the first, second, third… Nth images), for example, including images of a particular person at different ages, at different locations, or in different moods (i.e. appearance or a predetermined state of change commonly exhibited by a subject appearing commonly obtained theme is a predetermined appearance of a subject appearing commonly in the first, second, third… Nth images), as indicated above), for example).
Although NOVIKOFF discloses the apparatus as stated above, in which one or more selection options include one or more images of the multiple images stored on the image database, including one or more candidate images of multiple images and corresponding sets stored on the image database, respectively, it does not expressly disclose “one or a plurality of first images selected from a first image group and one or a plurality of second images selected from a second image group”, as recited in claim 1.
However, Yang teaches one or a plurality of first images selected from a first image group and one or a plurality of second images selected from a second image group (Par. [0090-97]: Each image allocated to a group at one level can then be allocated to one of the subgroups of that group at the next lower level… Each group may be shown to a user by a representative image (also referred to as a representative icon) representing the images allocated to that group. After a user selects a group, the system can display representative images of the subgroups below that group. In some embodiments, if a group contains more images than its allocated display screen space can handle, the computing device can automatically determine which images from the group are selected as representative group images for the group for display… plurality of groups can include a plurality of similar image groups. Similar image groups can be defined to include images that are similar to at least one other image in that group within a similarity threshold range. The plurality of images can be divided into a plurality of similar image groups by allocating each image in the plurality of images to one of the similar images groups based on the image-specific allocation criteria for that image… A plurality of representative images can be determined for each display group in the plurality of display groups. The representative image for each display group can be determined to represent all of the images in that display group. For example, a representative image may be a single image selected from the images allocated to that display group, or a selection or mosaic determined from multiple images allocated to that display group; Par. [0105-110]: device displays representative images determined for one or more display groups or displays subgroups determined… processor of computing device 102 can determine at least one image allocation criteria for each image in the plurality of images… For each image, the image-specific allocation criteria can include a similarity distance between that image and at least one other image in the plurality of images measuring how similar in appearance that image and the at least one other image are; Par. [0121]: each group level below the top group level may also be referred to as a subgroup level… a first group or subgroup level may be said to be higher than a second subgroup level if each group of images at the first group level includes one or more subgroups of images at the second group level… each group level may include subgroups corresponding to subsets (or subgroups) of images from the entire image set… each subgroup can be defined to include images having at least some common image allocation criteria. The subgroup level may refer to the allocation criteria used to allocate images to the subgroups of that subgroup level; Par. [0135-145]: if each subgroup at the selected subgroup level includes only one image, the image icons can be grouped into subgroups sharing some common allocation criteria… Each subgroup can then be marked by the common attributes using a subgroup criteria marker… the representative image may be determined by selecting one or more images from the display group and including at least a portion of each of the selected images in the representative image. These selected images may be referred to as representative group images… for a similar image subgroup within the group (i.e. for a set of images allocated to that group which look similar to each other), a small number of them may be selected as representative subgroup images for that similar image subgroup… the representative image portions may include an image portion with a subgroup representative image for each similar image subgroup within that group. The subgroup representative image for a similar image group may represent all of the images within that similar image group, and may include at least a portion of one or more representative subgroup images for that similar image group; one or a plurality of first images selected from a first image group and one or a plurality of second images selected from a second image group (e.g. a plurality (first, second… Nth) of groups, including a plurality of similar image groups (i.e. first, second… Nth image groups), in which each group includes (first, second… Nth) subgroups corresponding to subsets (subgroups) of images and each subgroup includes images having some common image allocation (selection) criteria (standard, measure, etc.) to automatically determine which images from the group are selected as representative group images for the group for display, including one or more representative subgroup images for each similar image group (i.e. one or a plurality of first, second… Nth images selected from each corresponding first, second… Nth image group), as indicated above), for example).
NOVIKOFF and Yang are considered to be analogous art because they pertain to image processing applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus that obtains image criteria for a theme from a theme definition and obtains images are which meet the image criteria (as disclosed by NOVIKOFF) with one or a plurality of first images selected from a first image group and one or a plurality of second images selected from a second image group (as taught by Yang, Abstract, Par. [0090-97, 105-110, 121, 135-145]) to manage, display, and visualize a set of images (Yang, Abstract, Par. [0002-6, 84-84]).

Regarding claim 2, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the selection standard creation device creates the standard such that an image having a theme obtained in common from the first image and the second image is selected (NOVIKOFF, Par. [0020-24]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes… a confidence score can be determined based on the images and the theme definition and indicates a strength of match between the plurality of images and the image criteria… selection options can include one or more candidate images of the multiple images stored on the image database. A selection of a candidate image by user input specifies image criteria as indicated by the selected image, e.g., specifies a type of image content for the video that is the same as image content of the selected image, a subject of the video that is the same as the subject of the selected image, etc. Images are selected for the generated video that satisfy the user-specified image criteria… the displayed candidate images are determined from the multiple available images based on existing stored image criteria, e.g., that is associated with a selected theme for the video; Par. [0042]: image criteria may be associated with and/or based on a theme or theme type. For example, image criteria associated with a theme that relates to beaches may specify that an image that meets the criteria have one or more image features… image criteria associated with a theme that relates to a wedding may specify that an image that meets the criteria depict one or more image features; Par. [0070-76]: images that meet image criteria 214 from the theme definition are obtained from an image database (e.g., a collection or other store of images). For example, images may be retrieved e.g., by querying stored images in image database 240 for images that meet image criteria, e.g., image criteria 214… obtaining images can include querying image database 240 for metadata and/or tags associated with stored images to identify one or more images that match image criteria 214… in some implementations it is determined if more images are available in image database 240. If it is determined that more images are available, the method proceeds to block 312 to determine whether one or more images can be found and obtained that meet image criteria for the theme; Par. [0162-163]: one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme… images associated with multiple users (e.g., uploaded by the users to a server) can be stored in shared albums or other shared collections. Multiple users and devices share these images and each have access to the images shared in these collections, e.g., over the network… using such shared albums, the system can examine the shared images stored in such shared albums as the available total set of images to be used … In some implementations in which themes or image criteria are generated and/or displayed for selection by the system based on available images, the system can determine shared themes and/or shared image criteria based on shared collections of images… the system can determine which image characteristics (e.g., image content features… are common in images contributed from different users to a shared album, and use the set of shared images that depict these common features as the set of available images from which the video is generated; creates the standard such that an image having a theme obtained in common from the first image and the second image is selected (e.g. one or more image criteria (standard, measure, etc.) is associated with each theme (subject, context, setting, etc.) definition and is used to select images for the associated (common, shared, etc.) theme definition, including one or more images based on a selected theme (i.e. select an image having a theme obtained in common), and the system determines shared themes and/or shared image criteria by using a set of (first, second… Nth) images that depict common features as the set of available images (i.e. theme obtained in common from the first image and the second image), as indicated above), for example).

Regarding claim 3, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the selection standard creation device creates the standard such that an image having a theme that is obtained in common from one image of the plurality of first images and one image of the plurality of second images and is a theme other than a theme obtained in common from another image of the plurality of first image and another image of the plurality of second images is selected (NOVIKOFF, Par. [0020-25]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes… a confidence score can be determined based on the images and the theme definition and indicates a strength of match between the plurality of images and the image criteria… selection options can include one or more candidate images of the multiple images stored on the image database. A selection of a candidate image by user input specifies image criteria as indicated by the selected image, e.g., specifies a type of image content for the video that is the same as image content of the selected image, a subject of the video that is the same as the subject of the selected image, etc. Images are selected for the generated video that satisfy the user-specified image criteria… using the diversity metric to select a theme can reduce a tendency of popular themes (e.g., themes with high engagement metrics) to dominate or crowd out other themes (e.g., newer themes, seasonal themes, etc.), and allows videos to be generated and viewed using a variety of different themes; Par. [0113-128]: one or more other theme selection criteria (e.g. factors) can influence a particular theme to be obtained. For example, a selection metric or parameter can be assigned to a theme, and can be used similarly to the diversity metric to influence whether the theme should be obtained… using the diversity metric to select a theme can reduce a tendency of popular themes (e.g., themes with high engagement metrics) to dominate or crowd out other themes (e.g., newer themes, seasonal themes, etc.), and allows videos to be made using such themes… image criteria for an obtained theme can be determined. For example, image criteria 214 may be retrieved from themes database 210. Image criteria 214 may be specifically associated with the obtained theme, as described above. For example, image criteria for an obtained theme of "graduation ceremonies" can be particular and specialized to that theme, while image criteria for an obtained theme of "winter fun" can be particular and specialized to that theme, e.g., different than the image criteria for the theme of "graduation ceremonies."… If it is determined that more themes are to be obtained, the method proceeds to block 410 to obtain another theme and determine image criteria, retrieve images, etc… using the diversity metric to select a theme can reduce a tendency of popular themes (e.g., themes with high engagement metrics) to dominate or crowd out other themes (e.g., newer themes, seasonal themes, etc.), and allows videos to be made using such themes; Par. [0162-163]: one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme… implementations in which themes or image criteria are generated and/or displayed for selection by the system based on available images, the system can determine shared themes and/or shared image criteria based on shared collections of images… the system can determine which image characteristics (e.g., image content features if user consent has been obtained, time ranges of image capture, etc.) are common in images contributed from different users to a shared album, and use the set of shared images that depict these common features as the set of available images from which the video is generated; creates the standard such that an image having a theme that is obtained in common from one image of the plurality of first images and one image of the plurality of second images and is a theme other than a theme obtained in common from another image of the plurality of first image and another image of the plurality of second images is selected (e.g. one or more image criteria (standard, measure, etc.) is associated with each theme (subject, context, setting, etc.) definition and is used to select images for the associated (shared, common, etc.) theme definition, including one or more images based on a selected theme (i.e. select an image having a theme obtained in common), in which the system determines shared themes and/or shared image criteria by using a set of (first, second… Nth) images that depict common features as the set of available images (i.e. theme obtained in common from the first image and the second image), and the image criteria for an obtained theme is particular and specialized to that theme, while image criteria for an obtained another theme is particular and specialized to that theme (i.e. a theme other than a theme obtained in common from another image of the plurality of first, second… Nth images), as indicated above), for example).

Regarding claim 4, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the selection standard creation device creates the standard such that an image having a theme obtained in common from themes of all of the plurality of first images and themes of all of the plurality of second images is selected (NOVIKOFF, Par. [0020-24]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes… a confidence score can be determined based on the images and the theme definition and indicates a strength of match between the plurality of images and the image criteria… selection options can include one or more candidate images of the multiple images stored on the image database. A selection of a candidate image by user input specifies image criteria as indicated by the selected image, e.g., specifies a type of image content for the video that is the same as image content of the selected image, a subject of the video that is the same as the subject of the selected image, etc. Images are selected for the generated video that satisfy the user-specified image criteria; Par. [0122]: a plurality of images can be obtained… For example, the images may be retrieved, received, etc. and their image characteristics examined by the system. For example, a plurality of images associated with a user for whom the theme-based video is to be generated may be obtained… In some examples, a larger number of images, e.g., all images, from the user's library may be obtained… criteria may cause most or all of the images associated with the user in image database 240 to be obtained; Par. [0162-163]: one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme… implementations in which themes or image criteria are generated and/or displayed for selection by the system based on available images, the system can determine shared themes and/or shared image criteria based on shared collections of images… the system can determine which image characteristics (e.g., image content features if user consent has been obtained, time ranges of image capture, etc.) are common in images contributed from different users to a shared album, and use the set of shared images that depict these common features as the set of available images from which the video is generated; creates the standard such that an image having a theme obtained in common from themes of all of the plurality of first images and themes of all of the plurality of second images is selected (e.g. one or more image criteria (standard, measure, etc.) is associated with each theme (subject, context, setting, etc.) definition and is used to select images for the associated (shared, common, etc.) theme definition, including one or more images based on a selected theme (i.e. select an image having a theme obtained in common), and the system determines shared themes and/or shared image criteria by using a set of (first, second… Nth) images that depict common features as the set of available images, including criteria that causes most or all of the images associated to be obtained (i.e. having a theme obtained in common from themes of all of the plurality of first images and themes of all of the plurality of second images is selected), as indicated above), for example).

Regarding claim 5, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the selection standard creation device creates the standard such that an image of which a first similarity with both of the first image and the second image is higher than or equal to a first threshold is selected from the target image group (Yang, Par. [0090-97]: Each image allocated to a group at one level can then be allocated to one of the subgroups of that group at the next lower level… Each group may be shown to a user by a representative image (also referred to as a representative icon) representing the images allocated to that group. After a user selects a group, the system can display representative images of the subgroups below that group. In some embodiments, if a group contains more images than its allocated display screen space can handle, the computing device can automatically determine which images from the group are selected as representative group images for the group for display… plurality of groups can include a plurality of similar image groups. Similar image groups can be defined to include images that are similar to at least one other image in that group within a similarity threshold range. The plurality of images can be divided into a plurality of similar image groups by allocating each image in the plurality of images to one of the similar images groups based on the image-specific allocation criteria for that image… A plurality of representative images can be determined for each display group in the plurality of display groups. The representative image for each display group can be determined to represent all of the images in that display group. For example, a representative image may be a single image selected from the images allocated to that display group, or a selection or mosaic determined from multiple images allocated to that display group; creates the standard such that an image of which a first similarity with both of the first image and the second image is higher than or equal to a first threshold is selected from the target image group (e.g. determine which images from the group are selected as representative group images for the group (i.e. the target image group) for display by determining similar image groups defined to include image(s) that are similar to at least one other image in that group within a similarity threshold range (i.e. an image of which a first similarity with both of the first image and the second image is higher than or equal to a first threshold is selected from the target image group) and the plurality of images are divided into a plurality of similar image groups by allocating each image in the plurality of images to one of the similar images groups based on the image-specific allocation criteria (standard, measure, etc.) for that image, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 6, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the selection standard creation device creates the standard such that an image showing a change in common subject between a subject included in the first image and a subject included in the second image is selected (NOVIKOFF, Par. [0145-151]: an application or other software running on a user device can examine or scan a set of available images to determine a set of candidate images that are presented to the user in the user interface as candidate criteria that can be selected to specify image criteria… For example, the set of candidate images can be displayed in a candidate list in the user interface… the examined set of available images can be the plurality of images retrieved in block 512… the examined set of available images can be a first subset of the plurality of images retrieved in block 512, where the first subset is determined based on the obtained theme and/or by any obtained image criteria 214 that has been previously associated with the obtained theme… For example, one or more of the image criteria 214 can indicate that particular types of image content and/or other image characteristics are associated with the obtained theme, and the set of candidate images can satisfy those image criteria 214… A set of candidate images based on such image criteria can be selected and displayed in the user interface in block 516, allowing the user to select from these candidate images… types of image content features can be detected in the set of images and the images that depict those types of content features can be displayed as candidate images… a single candidate image can be displayed in the user interface for each image feature or type of image feature detected in the images… user input can select one or more interface elements… user input can be received to scroll through the candidate list showing the set of candidate images to display any of the candidate images, and the user can select one or more of the candidate images to indicate that the content features (e.g., persons or other features) depicted in the indicated images are to be the subjects of the generated video; Par. [0162-167]: one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme… images of a particular person at different ages, at different locations, or in different moods (and/or also having some similarities in environment, background area or objects, etc.) can be displayed in corresponding locations on the different pages, to show a contrast between these images; creates the standard such that an image showing a change in common subject between a subject included in the first image and a subject included in the second image is selected (e.g. each subgroup is defined to include (first, second… Nth) images having at least some common image allocation (selection) criteria (standard, measure, etc.), in which the subgroups are displayed (shown) on the display of a computing device in the form of representative images automatically generated based on those subgroups, including images which are allocated (selected) to the same (common) event group (i.e. a subject included in the first and second images is selected), such as images of a particular person at different ages, at different locations, or in different moods, etc., and the selected images are displayed to show a contrast (difference, change, etc.) between these images (i.e. image showing a change in common subject between a subject included in the first image and a subject included in the second image is selected), as indicated above), for example).

Regarding claim 7, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), further comprising:
the selection standard creation device (NOVIKOFF, Fig. 1-2).

Regarding claim 8, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the processor is configured to:
receive data representing the standard created by the selection standard creation device (NOVIKOFF, Par. [0020]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria; Par. [0108-123]: one or more themes can be obtained, e.g., theme data for a theme can be retrieved or received… block 410 is performed in response to user input received by a user device, e.g., selection by the user of a displayed control to cause a video to be generated and/or one or more themes to be obtained… image criteria for an obtained theme can be determined. For example, image criteria 214 may be retrieved from themes database 210… images may be obtained from image database 240 based on one or more image criteria associated with the obtained theme, e.g., one or more of image criteria 214… a subset of images that meet image criteria 214 may be determined; receiving data representing the standard created (e.g. obtain (input, receive, etc.) image criteria (standard created) for a theme and obtain images which meet the image criteria (i.e. receive data representing the standard created), as indicated above), for example),
cause the first notification device to perform the notification of the first information based on the standard represented by the data received (NOVIKOFF, Par. [0020-24]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes… a confidence score can be determined based on the images and the theme definition and indicates a strength of match between the plurality of images and the image criteria… selection options can include one or more candidate images of the multiple images stored on the image database. A selection of a candidate image by user input specifies image criteria as indicated by the selected image, e.g., specifies a type of image content for the video that is the same as image content of the selected image, a subject of the video that is the same as the subject of the selected image, etc. Images are selected for the generated video that satisfy the user-specified image criteria; Par. [0040-45]: Image criteria 214 (e.g., image selection criteria) may be usable… to select one or more images or videos, e.g., from image database 240, for inclusion in a theme-based video that is generated based on a theme definition 211. For example, one or more image criteria 214 can be associated with each theme definition 211 and can be used to select images for the associated theme definition 211. Image criteria 214 may include criteria based on image content (e.g., one or more image features depicted in images), criteria based on image metadata (e.g., data associated with an image including time of image capture, geographic location of image capture, etc.), criteria based on other data associated with an image (e.g., user data associated with a user who is associated with an image), etc. For example, image criteria based on image content for a theme can specify that images for a video based on the theme include at least one human face; an animal such as a pet; one or more natural landscape features such as snow, mountain, river, jungle, beach, sky, sunset, etc.; an object such as a vehicle, a ball, a surfboard, etc.; and so on… image criteria may be specified for individual images… image criteria may be specified for a group of images… image criteria may be specified both for individual images and for a group of images; Par. [0145-151]: an application or other software running on a user device can examine or scan a set of available images to determine a set of candidate images that are presented to the user in the user interface as candidate criteria that can be selected to specify image criteria… For example, the set of candidate images can be displayed in a candidate list in the user interface… the examined set of available images can be the plurality of images retrieved in block 512… the examined set of available images can be a first subset of the plurality of images retrieved in block 512, where the first subset is determined based on the obtained theme and/or by any obtained image criteria 214 that has been previously associated with the obtained theme… For example, one or more of the image criteria 214 can indicate that particular types of image content and/or other image characteristics are associated with the obtained theme, and the set of candidate images can satisfy those image criteria 214… A set of candidate images based on such image criteria can be selected and displayed in the user interface in block 516, allowing the user to select from these candidate images… types of image content features can be detected in the set of images and the images that depict those types of content features can be displayed as candidate images… a single candidate image can be displayed in the user interface for each image feature or type of image feature detected in the images… user input can select one or more interface elements… user input can be received to scroll through the candidate list showing the set of candidate images to display any of the candidate images, and the user can select one or more of the candidate images to indicate that the content features (e.g., persons or other features) depicted in the indicated images are to be the subjects of the generated video; Par. [0162]: one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme; perform the notification of the first information based on the standard represented by the data received (e.g. determine candidate criteria (standard created) above to specify image criteria for selecting image(s) (first, second… Nth information), in which types of image content features are detected in the sets of images, and the images that depict those types of content features are displayed as candidate images (i.e. perform notification of first, second… Nth information based on the standard represented by the data received), as indicated above), for example).

Regarding claim 9, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the notification of the first information is a display for distinguishing the image recommended as the image to be selected from the target image group from an image other than the recommended image in the target image group (NOVIKOFF, Par. [0020-24]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes… a confidence score can be determined based on the images and the theme definition and indicates a strength of match between the plurality of images and the image criteria… selection options can include one or more candidate images of the multiple images stored on the image database. A selection of a candidate image by user input specifies image criteria as indicated by the selected image, e.g., specifies a type of image content for the video that is the same as image content of the selected image, a subject of the video that is the same as the subject of the selected image, etc. Images are selected for the generated video that satisfy the user-specified image criteria; Par. [0040-45]: Image criteria 214 (e.g., image selection criteria) may be usable… to select one or more images or videos, e.g., from image database 240, for inclusion in a theme-based video that is generated based on a theme definition 211. For example, one or more image criteria 214 can be associated with each theme definition 211 and can be used to select images for the associated theme definition 211. Image criteria 214 may include criteria based on image content (e.g., one or more image features depicted in images), criteria based on image metadata (e.g., data associated with an image including time of image capture, geographic location of image capture, etc.), criteria based on other data associated with an image (e.g., user data associated with a user who is associated with an image), etc. For example, image criteria based on image content for a theme can specify that images for a video based on the theme include at least one human face; an animal such as a pet; one or more natural landscape features such as snow, mountain, river, jungle, beach, sky, sunset, etc.; an object such as a vehicle, a ball, a surfboard, etc.; and so on… image criteria may be specified for individual images… image criteria may be specified for a group of images… image criteria may be specified both for individual images and for a group of images; Par. [0145-151]: an application or other software running on a user device can examine or scan a set of available images to determine a set of candidate images that are presented to the user in the user interface as candidate criteria that can be selected to specify image criteria… For example, the set of candidate images can be displayed in a candidate list in the user interface… the examined set of available images can be the plurality of images retrieved in block 512… the examined set of available images can be a first subset of the plurality of images retrieved in block 512, where the first subset is determined based on the obtained theme and/or by any obtained image criteria 214 that has been previously associated with the obtained theme… For example, one or more of the image criteria 214 can indicate that particular types of image content and/or other image characteristics are associated with the obtained theme, and the set of candidate images can satisfy those image criteria 214… A set of candidate images based on such image criteria can be selected and displayed in the user interface in block 516, allowing the user to select from these candidate images… types of image content features can be detected in the set of images and the images that depict those types of content features can be displayed as candidate images… a single candidate image can be displayed in the user interface for each image feature or type of image feature detected in the images… user input can select one or more interface elements… user input can be received to scroll through the candidate list showing the set of candidate images to display any of the candidate images, and the user can select one or more of the candidate images to indicate that the content features (e.g., persons or other features) depicted in the indicated images are to be the subjects of the generated video; Par. [0162]: one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme; wherein the notification of the first information is a display for distinguishing the image recommended as the image to be selected from the target image group from an image other than the recommended image in the target image group (e.g. examine or scan sets of available images (i.e. image groups) to determine set (group, collection, etc.) of candidate (target, subject, etc.) images (i.e. the target image group) that are presented (recommended, suggested, shown, etc.) to a user as candidate criteria (standard, measure, etc.) that can be selected (to be selected) to specify image criteria for selecting the image(s), in which types of image content features are detected in the sets of images, and the images (the first, second… Nth information) that depict those types of content features are displayed as candidate images, by using a displayed notification on a display screen, including a single candidate image displayed in the user interface for each image feature or type of image feature detected in the images (i.e. the notification of the first information is a display for distinguishing the image recommended as the image to be selected from the target image group from an image other than the recommended image in the target image group), as indicated above), for example).

Regarding claim 10, claim 9 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the notification of the first information is a display of the image recommended as the image to be selected from the target image group by attaching a mark to the recommended image (Yang, Par. [0090-97]: Each image allocated to a group at one level can then be allocated to one of the subgroups of that group at the next lower level… Each group may be shown to a user by a representative image (also referred to as a representative icon) representing the images allocated to that group. After a user selects a group, the system can display representative images of the subgroups below that group. In some embodiments, if a group contains more images than its allocated display screen space can handle, the computing device can automatically determine which images from the group are selected as representative group images for the group for display… plurality of groups can include a plurality of similar image groups. Similar image groups can be defined to include images that are similar to at least one other image in that group within a similarity threshold range. The plurality of images can be divided into a plurality of similar image groups by allocating each image in the plurality of images to one of the similar images groups based on the image-specific allocation criteria for that image… A plurality of representative images can be determined for each display group in the plurality of display groups. The representative image for each display group can be determined to represent all of the images in that display group. For example, a representative image may be a single image selected from the images allocated to that display group, or a selection or mosaic determined from multiple images allocated to that display group; Par. [0105-110]: device displays representative images determined for one or more display groups or displays subgroups determined… processor of computing device 102 can determine at least one image allocation criteria for each image in the plurality of images… For each image, the image-specific allocation criteria can include a similarity distance between that image and at least one other image in the plurality of images measuring how similar in appearance that image and the at least one other image are; Par. [0121]: each group level below the top group level may also be referred to as a subgroup level… a first group or subgroup level may be said to be higher than a second subgroup level if each group of images at the first group level includes one or more subgroups of images at the second group level… each group level may include subgroups corresponding to subsets (or subgroups) of images from the entire image set… each subgroup can be defined to include images having at least some common image allocation criteria. The subgroup level may refer to the allocation criteria used to allocate images to the subgroups of that subgroup level; Par. [0135-168]: if each subgroup at the selected subgroup level includes only one image, the image icons can be grouped into subgroups sharing some common allocation criteria… Each subgroup can then be marked by the common attributes using a subgroup criteria marker… the representative image may be determined by selecting one or more images from the display group and including at least a portion of each of the selected images in the representative image. These selected images may be referred to as representative group images… for a similar image subgroup within the group (i.e. for a set of images allocated to that group which look similar to each other), a small number of them may be selected as representative subgroup images for that similar image subgroup… the representative image portions may include an image portion with a subgroup representative image for each similar image subgroup within that group. The subgroup representative image for a similar image group may represent all of the images within that similar image group, and may include at least a portion of one or more representative subgroup images for that similar image group… The representative image 1100 also includes an allocation criteria marker 1160. The allocation criteria marker 1160 indicates the allocation criteria common to the images allocated to this display group… The representative image 1100 also includes an image number marker 1150 indicating how many images are allocated to this display group; wherein the notification of the first information is a display of the image recommended as the image to be selected from the target image group by attaching a mark to the recommended image (e.g. a plurality of groups, including a plurality of similar image groups, in which each group includes subgroups corresponding to subsets (subgroups) of images and each subgroup includes images having some common image allocation (selection) criteria (standard, measure, etc.) to automatically determine which images from the group are selected as representative group images for the group for display, including one or more representative subgroup images for each similar image group (i.e. a display of the image(s) recommended), and the representative image also includes an allocation criteria marker (i.e. the notification of the first information is a display of the image recommended as the image to be selected from the target image group by attaching a mark to the recommended image), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 11, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the notification of the first information is a display of a state of a subject in the image recommended as the image to be selected from the target image group using a text string or a sample image (NOVIKOFF, Par. [0040-45]: Image criteria 214 (e.g., image selection criteria) may be usable… to select one or more images or videos, e.g., from image database 240, for inclusion in a theme-based video that is generated based on a theme definition 211. For example, one or more image criteria 214 can be associated with each theme definition 211 and can be used to select images for the associated theme definition 211. Image criteria 214 may include criteria based on image content (e.g., one or more image features depicted in images), criteria based on image metadata (e.g., data associated with an image including time of image capture, geographic location of image capture, etc.), criteria based on other data associated with an image (e.g., user data associated with a user who is associated with an image), etc. For example, image criteria based on image content for a theme can specify that images for a video based on the theme include at least one human face; an animal such as a pet; one or more natural landscape features such as snow, mountain, river, jungle, beach, sky, sunset, etc.; an object such as a vehicle, a ball, a surfboard, etc.; and so on… image criteria may be specified for individual images… image criteria may be specified for a group of images… image criteria may be specified both for individual images and for a group of images; Par. [0138-140]: the system has a semantic understanding of theme items such as titles or other descriptors and can automatically generate one or more image criteria (e.g., one or more of image criteria 214) for a theme definition based on the theme item. For example, the system can maintain a set of stored associations of particular words, phrases, or semantic concepts that occur in theme titles with particular image criteria… the system can automatically generate one or more image criteria for a theme definition associated with that user-input theme title, e.g., based on the words and/or semantic concepts; Par. [0145-151]: an application or other software running on a user device can examine or scan a set of available images to determine a set of candidate images that are presented to the user in the user interface as candidate criteria that can be selected to specify image criteria… For example, the set of candidate images can be displayed in a candidate list in the user interface… the examined set of available images can be the plurality of images retrieved in block 512… the examined set of available images can be a first subset of the plurality of images retrieved in block 512, where the first subset is determined based on the obtained theme and/or by any obtained image criteria 214 that has been previously associated with the obtained theme… For example, one or more of the image criteria 214 can indicate that particular types of image content and/or other image characteristics are associated with the obtained theme, and the set of candidate images can satisfy those image criteria 214… A set of candidate images based on such image criteria can be selected and displayed in the user interface in block 516, allowing the user to select from these candidate images… types of image content features can be detected in the set of images and the images that depict those types of content features can be displayed as candidate images… a single candidate image can be displayed in the user interface for each image feature or type of image feature detected in the images… user input can select one or more interface elements… user input can be received to scroll through the candidate list showing the set of candidate images to display any of the candidate images, and the user can select one or more of the candidate images to indicate that the content features (e.g., persons or other features) depicted in the indicated images are to be the subjects of the generated video; Par. [0162-167]: one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme… images of a particular person at different ages, at different locations, or in different moods (and/or also having some similarities in environment, background area or objects, etc.) can be displayed in corresponding locations on the different pages, to show a contrast between these images; Par. [0204-205]: generate an output (e.g., a label, a classification, a sentence descriptive of the image, etc…. phrases or sentences (e.g., descriptive of an image or video, suitable for use as a response to an input sentence, etc.),; wherein the notification of the first information is a display of a state of a subject in the image recommended as the image to be selected from the target image group using a text string or a sample image (e.g. examine or scan sets of available images to determine set of candidate images (i.e. the target image group) that are presented (recommended, suggested, shown, displayed, etc.) to a user as candidate criteria that can be selected (to be selected) to specify image criteria for selecting the image(s), in which types of image content features are detected in the sets of images, and the images that depict those types of content features are displayed as candidate images, by using a displayed notification on a display screen, including a single candidate image (i.e. a sample image) displayed in the user interface for each image feature or type of image feature detected in the images, in which the subgroups are displayed on the display of a computing device in the form of representative images (sample images) automatically generated based on those subgroups, including images which are allocated (selected) to the same (common) event group, such as images of a particular person (subject) at different states, including different ages, at different locations, or in different moods, etc., and/or generated output, including phrases or sentences (text string) descriptive of an image or video, suitable for use as a response (i.e. the notification of the first information is a display of a state of a subject in the image recommended as the image to be selected from the target image group using a text string or a sample image), as indicated above), for example).

Regarding claim 12, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the notification of the first information is a display of an image of the first image or the second image of which a second similarity with the image to be selected from the target image group is higher than or equal to a second threshold (Yang, Par. [0090-97]: Each image allocated to a group at one level can then be allocated to one of the subgroups of that group at the next lower level… Each group may be shown to a user by a representative image (also referred to as a representative icon) representing the images allocated to that group. After a user selects a group, the system can display representative images of the subgroups below that group. In some embodiments, if a group contains more images than its allocated display screen space can handle, the computing device can automatically determine which images from the group are selected as representative group images for the group for display… plurality of groups can include a plurality of similar image groups. Similar image groups can be defined to include images that are similar to at least one other image in that group within a similarity threshold range. The plurality of images can be divided into a plurality of similar image groups by allocating each image in the plurality of images to one of the similar images groups based on the image-specific allocation criteria for that image… A plurality of representative images can be determined for each display group in the plurality of display groups. The representative image for each display group can be determined to represent all of the images in that display group. For example, a representative image may be a single image selected from the images allocated to that display group, or a selection or mosaic determined from multiple images allocated to that display group; Par. [0105-125]: device displays representative images determined for one or more display groups or displays subgroups determined… processor of computing device 102 can determine at least one image allocation criteria for each image in the plurality of images… For each image, the image-specific allocation criteria can include a similarity distance between that image and at least one other image in the plurality of images measuring how similar in appearance that image and the at least one other image are… Two images A and B can be connected with a strong color (red, for example) if a (pixel content) similarity distance between A and B is below a first similarity threshold (i.e. they appear to be similar). The two images can be connected with a weaker color (yellow, for example) if the pixel content similarity distance between A and B is below a second similarity threshold that is higher than the first similarity threshold (The first similarity threshold is lower indicating a closer similarity or smaller similarity distance between two images than the second similarity threshold); wherein the notification of the first information is a display of an image of the first image or the second image of which a second similarity with the image to be selected from the target image group is higher than or equal to a second threshold (e.g. determine which images from the group are selected as representative group images for the group (i.e. the target image group) for display, by using a device which displays representative images determined for one or more display groups or displays subgroups determined (i.e. the notification of the first information is a display of an image of the first image or the second image), by determining similar image groups defined to include image(s) that are similar to at least one other image in that group within a first and second similarity threshold range (i.e. an image of the first image or the second image of which a second similarity with the image to be selected from the target image group is higher than or equal to a second threshold is selected from the target image group), as indicated above), for example), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 13, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the processor is configured to:
perform notification of second information related to a theme such that an image having the theme obtained from the first image and the second image is captured (NOVIKOFF, Par. [0020-24]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes… a confidence score can be determined based on the images and the theme definition and indicates a strength of match between the plurality of images and the image criteria… selection options can include one or more candidate images of the multiple images stored on the image database. A selection of a candidate image by user input specifies image criteria as indicated by the selected image, e.g., specifies a type of image content for the video that is the same as image content of the selected image, a subject of the video that is the same as the subject of the selected image, etc. Images are selected for the generated video that satisfy the user-specified image criteria; Par. [0034-36]: server system 102 and/or one or more client devices 120-126 can provide a display application and/or an editing application. The display application may allow a device to display image content such as theme-based videos as described herein… FIG. 2 illustrates a block diagram of an example of a system 200 that generates theme-based videos which may be used for one or more implementations described herein. The example system can be implemented on a single computing device, e.g., server device 104, or any of client devices 120-126, or on a plurality of computing devices coupled to each other over a network, e.g., network 130; Par. [0162-163]: one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme… implementations in which themes or image criteria are generated and/or displayed for selection by the system based on available images, the system can determine shared themes and/or shared image criteria based on shared collections of images… the system can determine which image characteristics (e.g., image content features if user consent has been obtained, time ranges of image capture, etc.) are common in images contributed from different users to a shared album, and use the set of shared images that depict these common features as the set of available images from which the video is generated; perform notification of second information related to a theme such that an image having the theme obtained from the first image and the second image is captured (e.g. one or more image criteria is associated with each theme (subject, context, setting, etc.) definition and is used to select (capture, acquire, etc.) images for the associated (common, shared, etc.) theme definition, including one or more images based on a selected theme, and the system determines shared themes and/or shared image criteria by using a set of (first, second… Nth) images that depict common content features as the set of available images, and the images that depict those types of content features are displayed as candidate images (i.e. perform notification of first, second… Nth information), including a single candidate image displayed (select an image having a theme obtained) in the user interface for each image feature or type of image feature detected in the images (i.e. first, second… Nth information related to a theme such that an image having the theme obtained from the first image and the second image is captured), as indicated above), for example).

Regarding claim 14, claim 13 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the notification of the second information is a display of the theme (NOVIKOFF, Par. [0050]: a theme is determined or selected, e.g., to be displayed in a list or menu and eligible for selection by user input for the generation of a video; Par. [0094]: a notification of the theme-based video may be provided by a software application that handles photo management for the user, e.g., as a displayed notification on a display screen of a device used by the associated user; Par. [0145-151]: an application or other software running on a user device can examine or scan a set of available images to determine a set of candidate images that are presented to the user in the user interface as candidate criteria that can be selected to specify image criteria… For example, the set of candidate images can be displayed in a candidate list in the user interface… the examined set of available images can be the plurality of images retrieved in block 512… the examined set of available images can be a first subset of the plurality of images retrieved in block 512, where the first subset is determined based on the obtained theme and/or by any obtained image criteria 214 that has been previously associated with the obtained theme… For example, one or more of the image criteria 214 can indicate that particular types of image content and/or other image characteristics are associated with the obtained theme, and the set of candidate images can satisfy those image criteria 214… A set of candidate images based on such image criteria can be selected and displayed in the user interface in block 516, allowing the user to select from these candidate images… types of image content features can be detected in the set of images and the images that depict those types of content features can be displayed as candidate images… a single candidate image can be displayed in the user interface for each image feature or type of image feature detected in the images… user input can select one or more interface elements… user input can be received to scroll through the candidate list showing the set of candidate images to display any of the candidate images, and the user can select one or more of the candidate images to indicate that the content features (e.g., persons or other features) depicted in the indicated images are to be the subjects of the generated video; wherein the notification of the second information is a display of the theme (e.g. examine or scan sets of available images to determine set of candidate images that are presented to a user as candidate criteria that can be selected to specify image criteria for selecting the image(s), including a theme is determined or selected to be displayed in a list or menu and eligible for selection by user input for the generation of a video by using a displayed notification on a display screen (i.e. notification of first, second… Nth information is a display of the theme), as indicated above), for example).

Regarding claim 15, claim 13 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the notification of the second information is a display of a sample image corresponding to the theme (NOVIKOFF, Par. [0040-45]: Image criteria 214 (e.g., image selection criteria) may be usable… to select one or more images or videos, e.g., from image database 240, for inclusion in a theme-based video that is generated based on a theme definition 211. For example, one or more image criteria 214 can be associated with each theme definition 211 and can be used to select images for the associated theme definition 211. Image criteria 214 may include criteria based on image content (e.g., one or more image features depicted in images), criteria based on image metadata (e.g., data associated with an image including time of image capture, geographic location of image capture, etc.), criteria based on other data associated with an image (e.g., user data associated with a user who is associated with an image), etc. For example, image criteria based on image content for a theme can specify that images for a video based on the theme include at least one human face; an animal such as a pet; one or more natural landscape features such as snow, mountain, river, jungle, beach, sky, sunset, etc.; an object such as a vehicle, a ball, a surfboard, etc.; and so on… image criteria may be specified for individual images… image criteria may be specified for a group of images… image criteria may be specified both for individual images and for a group of images; Par. [0138-140]: the system has a semantic understanding of theme items such as titles or other descriptors and can automatically generate one or more image criteria (e.g., one or more of image criteria 214) for a theme definition based on the theme item. For example, the system can maintain a set of stored associations of particular words, phrases, or semantic concepts that occur in theme titles with particular image criteria… the system can automatically generate one or more image criteria for a theme definition associated with that user-input theme title, e.g., based on the words and/or semantic concepts; Par. [0145-151]: an application or other software running on a user device can examine or scan a set of available images to determine a set of candidate images that are presented to the user in the user interface as candidate criteria that can be selected to specify image criteria… For example, the set of candidate images can be displayed in a candidate list in the user interface… the examined set of available images can be the plurality of images retrieved in block 512… the examined set of available images can be a first subset of the plurality of images retrieved in block 512, where the first subset is determined based on the obtained theme and/or by any obtained image criteria 214 that has been previously associated with the obtained theme… For example, one or more of the image criteria 214 can indicate that particular types of image content and/or other image characteristics are associated with the obtained theme, and the set of candidate images can satisfy those image criteria 214… A set of candidate images based on such image criteria can be selected and displayed in the user interface in block 516, allowing the user to select from these candidate images… types of image content features can be detected in the set of images and the images that depict those types of content features can be displayed as candidate images… a single candidate image can be displayed in the user interface for each image feature or type of image feature detected in the images… user input can select one or more interface elements… user input can be received to scroll through the candidate list showing the set of candidate images to display any of the candidate images, and the user can select one or more of the candidate images to indicate that the content features (e.g., persons or other features) depicted in the indicated images are to be the subjects of the generated video; Par. [0162-167]: one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme… images of a particular person at different ages, at different locations, or in different moods (and/or also having some similarities in environment, background area or objects, etc.) can be displayed in corresponding locations on the different pages, to show a contrast between these images; Par. [0204-205]: generate an output (e.g., a label, a classification, a sentence descriptive of the image, etc…. phrases or sentences (e.g., descriptive of an image or video, suitable for use as a response to an input sentence, etc.),; wherein the notification of the second information is a display of a sample image corresponding to the theme (e.g. examine or scan sets of available images to determine set of candidate images that are presented to a user as candidate criteria that can be selected to specify image criteria for selecting the image(s), in which types of image content features are detected in the sets of images, and the images that depict those types of content features are displayed as candidate images, by using a displayed notification on a display screen (i.e. the notification of the first, second… Nth information is a display), in which one or more images to include are determined and/or suggested to the user (displayed on the user device) based on the selected theme, including a single candidate image displayed in the user interface for each image feature or type of image feature detected in the images (i.e. a display of a sample image corresponding to the theme), as indicated above), for example).

Regarding claim 16, claim 13 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the notification of the second information is a display of an image of the first image or the second image having a common theme (NOVIKOFF, Par. [0020]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria; Par. [0020-29]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes… a confidence score can be determined based on the images and the theme definition and indicates a strength of match between the plurality of images and the image criteria… selection options can include one or more candidate images of the multiple images stored on the image database. A selection of a candidate image by user input specifies image criteria as indicated by the selected image, e.g., specifies a type of image content for the video that is the same as image content of the selected image, a subject of the video that is the same as the subject of the selected image, etc. Images are selected for the generated video that satisfy the user-specified image criteria… video can include one or more still images that can be displayed for a particular period of time, e.g., a slideshow, and/or still images that are duplicated into multiple frames for display successively over the period of time at a particular frame rate; Par. [0087]: determine to include particular images of the qualifying images for the video and/or organize a particular order or sequence of the qualifying images in the video, according to general rules for generating videos, stored user preferences, and/or particular rules associated with and specific to the obtained theme;  Par. [0108-123]: one or more themes can be obtained, e.g., theme data for a theme can be retrieved or received… block 410 is performed in response to user input received by a user device, e.g., selection by the user of a displayed control to cause a video to be generated and/or one or more themes to be obtained… image criteria for an obtained theme can be determined. For example, image criteria 214 may be retrieved from themes database 210… images may be obtained from image database 240 based on one or more image criteria associated with the obtained theme, e.g., one or more of image criteria 214… a subset of images that meet image criteria 214 may be determined; Par. [0159-163]: the particular images can be displayed that meet the theme's image criteria and are to be included in the video to be generated, and a particular order or sequence of presentation of the images in the video can also be indicated (e.g., displaying rows and/or columns of images in an order of appearance in the video, etc.)… user input can modify which images are to be included in the video, modify the order of presentation of the images in the video, specify or modify transitions in display of sequential images in the video… one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme… implementations in which themes or image criteria are generated and/or displayed for selection by the system based on available images, the system can determine shared themes and/or shared image criteria based on shared collections of images… the system can determine which image characteristics (e.g., image content features if user consent has been obtained, time ranges of image capture, etc.) are common in images contributed from different users to a shared album, and use the set of shared images that depict these common features as the set of available images from which the video is generated; wherein the notification of the second information is a display of an image of the first image or the second image having a common theme (e.g. examine or scan sets of available images to determine set of candidate images that are presented (recommended, suggested, shown, displayed, etc.) to a user as candidate criteria that can be selected (to be selected) to specify image criteria for selecting the image(s), in which types of image content features are detected in the sets of images, and the images that depict those types of content features are displayed as candidate images, by using a displayed notification on a display screen, including one or more image criteria that is associated with each theme definition and is used to select images for the associated (common, shared, etc.) theme definition, including one or more images based on a selected theme (i.e. an image having a common theme among the plurality of first images and the plurality of second images), and the system determines shared themes and/or shared image criteria by using a set of (first, second… Nth) images that depict common features as the set of available images (i.e. the notification of the second… Nth information is a display of an image of the first image or the second image having a common theme), as indicated above), for example).

Regarding claim 17, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the processor is configured to:
control a display device such that an image having a common theme among the plurality of first images and the plurality of second images is displayed for a certain amount of time in alternate order of the plurality of first images and the plurality of second images (NOVIKOFF, Par. [0020]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria; Par. [0020-29]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes… a confidence score can be determined based on the images and the theme definition and indicates a strength of match between the plurality of images and the image criteria… selection options can include one or more candidate images of the multiple images stored on the image database. A selection of a candidate image by user input specifies image criteria as indicated by the selected image, e.g., specifies a type of image content for the video that is the same as image content of the selected image, a subject of the video that is the same as the subject of the selected image, etc. Images are selected for the generated video that satisfy the user-specified image criteria… video can include one or more still images that can be displayed for a particular period of time, e.g., a slideshow, and/or still images that are duplicated into multiple frames for display successively over the period of time at a particular frame rate; Par. [0087]: determine to include particular images of the qualifying images for the video and/or organize a particular order or sequence of the qualifying images in the video, according to general rules for generating videos, stored user preferences, and/or particular rules associated with and specific to the obtained theme;  Par. [0108-123]: one or more themes can be obtained, e.g., theme data for a theme can be retrieved or received… block 410 is performed in response to user input received by a user device, e.g., selection by the user of a displayed control to cause a video to be generated and/or one or more themes to be obtained… image criteria for an obtained theme can be determined. For example, image criteria 214 may be retrieved from themes database 210… images may be obtained from image database 240 based on one or more image criteria associated with the obtained theme, e.g., one or more of image criteria 214… a subset of images that meet image criteria 214 may be determined; Par. [0159-163]: the particular images can be displayed that meet the theme's image criteria and are to be included in the video to be generated, and a particular order or sequence of presentation of the images in the video can also be indicated (e.g., displaying rows and/or columns of images in an order of appearance in the video, etc.)… user input can modify which images are to be included in the video, modify the order of presentation of the images in the video, specify or modify transitions in display of sequential images in the video… one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme… implementations in which themes or image criteria are generated and/or displayed for selection by the system based on available images, the system can determine shared themes and/or shared image criteria based on shared collections of images… the system can determine which image characteristics (e.g., image content features if user consent has been obtained, time ranges of image capture, etc.) are common in images contributed from different users to a shared album, and use the set of shared images that depict these common features as the set of available images from which the video is generated; controlling a display device such that an image having a common theme among the plurality of first images and the plurality of second images is displayed for a certain amount of time in alternate order of the plurality of first images and the plurality of second images (e.g. one or more image criteria is associated with each theme definition and is used to select images for the associated (common, shared, etc.) theme definition, including one or more images based on a selected theme (i.e. an image having a common theme among the plurality of first images and the plurality of second images), and the system determines shared themes and/or shared image criteria by using a set of (first, second… Nth) images that depict common features as the set of available images (i.e. a common theme among the plurality of first images and the plurality of second images), including one or more still images that are displayed for a particular period of time (i.e. displayed for a certain amount of time) and organize a particular order or sequence of the qualifying images in the video, according to general rules for generating videos, stored user preferences, and/or particular rules associated with and specific to the obtained theme (i.e. in alternate order of the plurality of first images and the plurality of second images), as indicated above), for example), for example).

Regarding claim 18, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein an imaging time period of the first image group, an imaging time period of the second image group, and an imaging time period of the target image group are different (NOVIKOFF, Par. [0021]: determine whether a time difference between a first image and a second image of the obtained images meets a threshold time difference based on the theme definition, e.g., whether the first and last images span a threshold amount of time; Par. [0044-52]: image criteria associated with a theme that relates to summer can specify that an image that meets the criteria be captured on a date that falls within a predefined range of dates… the theme date may specify or indicate a particular time (e.g., date, date range, time of day, time range or time period, etc.) during which the associated theme(s) may be used to automatically generate videos by the system… number of videos may indicate a count of videos that were generated using the theme… for a particular time period, e.g., within the previous hour, within the last day, within the last week etc.; Par. [0122]: images for the user (e.g., captured by the user within the last month, shared with the user within the last month, recent hundred images, etc.) may be obtained. In some examples, a larger number of images, e.g., all images, from the user's library may be obtained. In some examples, images may be obtained from image database 240 based on one or more image criteria associated with the obtained theme, e.g., one or more of image criteria 214. For example, for a theme that is a longitudinal retrospective, associated image criteria may specify timestamp-based criteria. In some examples, the criteria can include that images be associated with timestamps where the time difference between a first timestamp associated with a first image (e.g., an image associated with an earliest timestamp), and a second timestamp associated with a second image (e.g., an image associated with a latest or most recent timestamp) meet a threshold time difference, e.g., at least 10 years. In another example, the first and second timestamps can be positioned at other places within the range of timestamps for the plurality of images; Par. [0152]: the system can present displayed options that assist or guide the user to make one or more selections of themes and/or image criteria… first user input can select a time period of image capture, and candidate images in the set of images that were captured in this time period are displayed; wherein an imaging time period of the first image group, an imaging time period of the second image group, and an imaging time period of the target image group are different (e.g. image criteria associated with a theme that relates to a particular (specific, different, etc.) time period to specify image(s) that meet the criteria that falls within a range (period) of timestamps for the plurality of images (i.e. an imaging time period of the target image group), in which the criteria includes that images be associated with timestamps where the time difference between a first timestamp associated with a first image (i.e. an imaging time period of the first image group), and a second timestamp associated with a second image (i.e. an imaging time period of the second image group) meet a threshold time difference (i.e. different respective time periods), as indicated above), for example).

Regarding claim 19, is a corresponding method claim rejected as applied to the apparatus claim 1 above.

Regarding claim 20, is a corresponding computer readable medium claim rejected as applied to the apparatus claim 1 above.

Regarding claim 22, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the first image group includes images captured in a first period and the second image group includes images captured in a second period (NOVIKOFF, Par. [0021]: determine whether a time difference between a first image and a second image of the obtained images meets a threshold time difference based on the theme definition, e.g., whether the first and last images span a threshold amount of time; Par. [0044-53]: image criteria associated with a theme that relates to summer can specify that an image that meets the criteria be captured on a date that falls within a predefined range of dates… the theme date may specify or indicate a particular time (e.g., date, date range, time of day, time range or time period, etc.) during which the associated theme(s) may be used to automatically generate videos by the system… number of videos may indicate a count of videos that were generated using the theme… for a particular time period, e.g., within the previous hour, within the last day, within the last week etc… Historical data 224 for a theme may indicate a prior usage history for the theme, e.g., over a period of time, if user consent has been obtained to track such usage. In some examples, historical data 224 for a theme may indicate a particular period during which particular numbers of videos that used the theme were generated, e.g., summer, winter, last day of October, etc. in prior time periods; Par. [0122]: images for the user (e.g., captured by the user within the last month, shared with the user within the last month, recent hundred images, etc.) may be obtained. In some examples, a larger number of images, e.g., all images, from the user's library may be obtained. In some examples, images may be obtained from image database 240 based on one or more image criteria associated with the obtained theme, e.g., one or more of image criteria 214. For example, for a theme that is a longitudinal retrospective, associated image criteria may specify timestamp-based criteria. In some examples, the criteria can include that images be associated with timestamps where the time difference between a first timestamp associated with a first image (e.g., an image associated with an earliest timestamp), and a second timestamp associated with a second image (e.g., an image associated with a latest or most recent timestamp) meet a threshold time difference, e.g., at least 10 years. In another example, the first and second timestamps can be positioned at other places within the range of timestamps for the plurality of images; Par. [0141]: a plurality of images are obtained, e.g., from image database 240. For example, the images may be accessed, e.g., retrieved or received, and examined by the system. For example, a plurality of images associated with a user for whom the theme-based video is to be generated may be obtained. In some examples, recent images for the user (e.g., captured by the user within a particular time period such as the last week or month, shared with the user within the time period, the most recent hundred images captured, etc.) may be obtained; Par. [0150-152]: options can also be displayed to allow specification of image criteria by user input. Some of the options can allow the user to specify image criteria similar to the image criteria 214 of the theme database. For example, the options can indicate particular time periods for image capture times… The user input can also select other types of displayed options to specify other image criteria such as time periods… the system can present displayed options that assist or guide the user to make one or more selections of themes and/or image criteria… first user input can select a time period of image capture, and candidate images in the set of images that were captured in this time period are displayed; Par. [0182]: Interface 650 displays several additional selection options for the user to specify image criteria. Example selection options include time period options 652, by which the user can specify a time period in which images were captured or created. Time period options 652 can include predetermined options, and/or options in which the user directly specifies a time period. In some implementations, one or more selection options are based on stored and predefined image criteria associated with the selected theme (e.g., image criteria 214). In one example, predefined image criteria may specify a minimum time period of two years over which the images are to be selected, and variations of this time period can be displayed as options (e.g., adding one or two years, subtracting one or two years, etc.); wherein the first image group includes images captured in a first period and the second image group includes images captured in a second period (e.g. image criteria associated with a theme that relates to a particular (specific, different, etc.) time period to specify image(s) that meet the criteria that falls within a range (period) of timestamps for the plurality of images (i.e. images captured in a first, second… Nth period), in which the criteria includes that images be associated with timestamps where the time difference between a first timestamp associated with a first image (i.e. an imaging time period of the first image group), and a second timestamp associated with a second image (i.e. an imaging time period of the second image group) meet a threshold time difference (i.e. different respective time periods), as indicated above), for example).

Regarding claim 23, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the first image group includes images captured in a first period and the second image group includes images captured in a second period which is different from first period (NOVIKOFF, Par. [0021]: determine whether a time difference between a first image and a second image of the obtained images meets a threshold time difference based on the theme definition, e.g., whether the first and last images span a threshold amount of time; Par. [0044-53]: image criteria associated with a theme that relates to summer can specify that an image that meets the criteria be captured on a date that falls within a predefined range of dates… the theme date may specify or indicate a particular time (e.g., date, date range, time of day, time range or time period, etc.) during which the associated theme(s) may be used to automatically generate videos by the system… number of videos may indicate a count of videos that were generated using the theme… for a particular time period, e.g., within the previous hour, within the last day, within the last week etc… Historical data 224 for a theme may indicate a prior usage history for the theme, e.g., over a period of time, if user consent has been obtained to track such usage. In some examples, historical data 224 for a theme may indicate a particular period during which particular numbers of videos that used the theme were generated, e.g., summer, winter, last day of October, etc. in prior time periods; Par. [0122]: images for the user (e.g., captured by the user within the last month, shared with the user within the last month, recent hundred images, etc.) may be obtained. In some examples, a larger number of images, e.g., all images, from the user's library may be obtained. In some examples, images may be obtained from image database 240 based on one or more image criteria associated with the obtained theme, e.g., one or more of image criteria 214. For example, for a theme that is a longitudinal retrospective, associated image criteria may specify timestamp-based criteria. In some examples, the criteria can include that images be associated with timestamps where the time difference between a first timestamp associated with a first image (e.g., an image associated with an earliest timestamp), and a second timestamp associated with a second image (e.g., an image associated with a latest or most recent timestamp) meet a threshold time difference, e.g., at least 10 years. In another example, the first and second timestamps can be positioned at other places within the range of timestamps for the plurality of images; Par. [0141]: a plurality of images are obtained, e.g., from image database 240. For example, the images may be accessed, e.g., retrieved or received, and examined by the system. For example, a plurality of images associated with a user for whom the theme-based video is to be generated may be obtained. In some examples, recent images for the user (e.g., captured by the user within a particular time period such as the last week or month, shared with the user within the time period, the most recent hundred images captured, etc.) may be obtained; Par. [0150-152]: options can also be displayed to allow specification of image criteria by user input. Some of the options can allow the user to specify image criteria similar to the image criteria 214 of the theme database. For example, the options can indicate particular time periods for image capture times… The user input can also select other types of displayed options to specify other image criteria such as time periods… the system can present displayed options that assist or guide the user to make one or more selections of themes and/or image criteria… first user input can select a time period of image capture, and candidate images in the set of images that were captured in this time period are displayed; Par. [0182]: Interface 650 displays several additional selection options for the user to specify image criteria. Example selection options include time period options 652, by which the user can specify a time period in which images were captured or created. Time period options 652 can include predetermined options, and/or options in which the user directly specifies a time period. In some implementations, one or more selection options are based on stored and predefined image criteria associated with the selected theme (e.g., image criteria 214). In one example, predefined image criteria may specify a minimum time period of two years over which the images are to be selected, and variations of this time period can be displayed as options (e.g., adding one or two years, subtracting one or two years, etc.); wherein the first image group includes images captured in a first period and the second image group includes images captured in a second period which is different from first period (e.g. image criteria associated with a theme that relates to a particular (specific, different, etc.) time period to specify image(s) that meet the criteria that falls within a range (period) of timestamps for the plurality of images (i.e. images captured in a first, second… Nth period), in which the criteria includes that images be associated with timestamps where the time difference between a first timestamp associated with a first image (i.e. an imaging time period of the first image group), and a second timestamp associated with a second image (i.e. an imaging time period of the second image group) meet a threshold time difference (i.e. different respective time periods), as indicated above), for example).

Regarding claim 25, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the processor finds a theme obtained in common from the first image and the second image, and creates the standard such that an image having the theme obtained in common from the first image and the second image is selected (NOVIKOFF, Par. [0020-24]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes… a confidence score can be determined based on the images and the theme definition and indicates a strength of match between the plurality of images and the image criteria… selection options can include one or more candidate images of the multiple images stored on the image database. A selection of a candidate image by user input specifies image criteria as indicated by the selected image, e.g., specifies a type of image content for the video that is the same as image content of the selected image, a subject of the video that is the same as the subject of the selected image, etc. Images are selected for the generated video that satisfy the user-specified image criteria… the displayed candidate images are determined from the multiple available images based on existing stored image criteria, e.g., that is associated with a selected theme for the video; Par. [0042]: image criteria may be associated with and/or based on a theme or theme type. For example, image criteria associated with a theme that relates to beaches may specify that an image that meets the criteria have one or more image features… image criteria associated with a theme that relates to a wedding may specify that an image that meets the criteria depict one or more image features; Par. [0070-76]: images that meet image criteria 214 from the theme definition are obtained from an image database (e.g., a collection or other store of images). For example, images may be retrieved e.g., by querying stored images in image database 240 for images that meet image criteria, e.g., image criteria 214… obtaining images can include querying image database 240 for metadata and/or tags associated with stored images to identify one or more images that match image criteria 214… in some implementations it is determined if more images are available in image database 240. If it is determined that more images are available, the method proceeds to block 312 to determine whether one or more images can be found and obtained that meet image criteria for the theme; Par. [0162-163]: one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme… images associated with multiple users (e.g., uploaded by the users to a server) can be stored in shared albums or other shared collections. Multiple users and devices share these images and each have access to the images shared in these collections, e.g., over the network… using such shared albums, the system can examine the shared images stored in such shared albums as the available total set of images to be used … In some implementations in which themes or image criteria are generated and/or displayed for selection by the system based on available images, the system can determine shared themes and/or shared image criteria based on shared collections of images… the system can determine which image characteristics (e.g., image content features… are common in images contributed from different users to a shared album, and use the set of shared images that depict these common features as the set of available images from which the video is generated; wherein the processor finds a theme obtained in common from the first image and the second image, and creates the standard such that an image having the theme obtained in common from the first image and the second image is selected (e.g. one or more image criteria (standard, measure, etc.) is associated with each theme (subject, context, setting, etc.) definition and is used to select images for the associated (common, shared, etc.) theme definition, including one or more images based on a selected theme (i.e. creates the standard such that an image having theme obtained in common from the first image and the second image is selected), and the system determines shared themes and/or shared image criteria by using a set of (first, second… Nth) images that depict common features as the set of available images (i.e. processor finds a theme obtained in common from the first image and the second image), as indicated above), for example).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO RIVERA-MARTINEZ whose telephone number is 571-272-4979. The examiner can normally be reached on Monday-Friday (8am - 5pm Eastern Time). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668